108 F.3d 341
97 CJ C.A.R. 318
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Derral SCHRODER, a De Jure People for the Freely AssociatedCompact States of our Union, a Non-citizen of theDe Facto Federal Government of D.C.,Plaintiff-Appellant,v.PEOPLE of the STATE of Colorado;  Registered Voting Citizensof the Federal Government of the District of Columbia;Citizens of the Corporate Federal Government, that vote fortheir rulers, Defendants-Appellees.
No. 96-1320.
United States Court of Appeals, Tenth Circuit.
Feb. 27, 1997.

Before SEYMOUR, Chief Judge, PORFILIO, Circuit Judge, and MURPHY, Circuit Judge.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Claiming to be "a People for the Freely Associated Compact States of Our Union, that has pledged his Life, fortune and Sacred Honor to forcing the Government Employees to recognize and respect [his] true character as a People of the Almighty Creator," Derral Schroder appeals the dismissal of his complaint by the district court.  Mr. Schroder had brought an almost indecipherable action naming as defendants:  "People of the State of Colorado, Registered Voting citizens of the Federal Government of the District of Columbia, Citizens of the Corporate Federal Government, [sic] that Vote for their Rulers."   The district court, sua sponte, dismissed the action on the ground the complaint failed to name any suable entity.  We agree and AFFIRM.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3